Name: Commission Regulation (EEC) No 518/90 of 28 February 1990 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/68 Official Journal of the European Communities 1 . 3 . 90 COMMISSION REGULATION (EEC) No 518/90 of 28 February 1990 fixing the import levies on frozen sheepmeat and goatmeat 486/85 ; whereas, in order to avoid discontinuity in the arrangements applying, the application of the arrange ­ ments laid down in Regulation (EEC) No 486/85 should be contained as a precaution and without prejudice to the definitive arrangements to be adopted subsequently by the Council ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3869/89 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE . EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat f), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3869/89 (2), as amended by Regulation (EEC) No 188/90 (3) ; Whereas Council Regulation (EEC) No 486/85 (4), as last amended by Regulation (EEC) No 3530/89 (*), lays down the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ; whereas the Council has not yet been able formally to adopt the Regulation intended to replace Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7 . 10 . 1989, p. 1 . O OJ No L 374, 22. 12 . 1989, p. 54. (*) OJ No L 21 , 26 . 1 . 1990, p. 47. (4) OJ No L 61 , 1 . 3 . 1985, p. 4. 0 OJ No L 347, 28 . 11 . 1989, p. 3 . 1 . 3 . 90 Official Journal of the European Communities No L 53/69 ANNEX to the Commission Regulation of 28 February 1990 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 10 from 5 to 11 March 1990 Week No 11 from 12 to 18 March 1990 Week No 12 from 19 to 25 March 1990 Week No 13 from 26 March to 1 April 1990 0204 30 00 217,530 218,663 218,663 217,965 0204 41 00 217,530 218,663 218,663 217,965 0204 42 10 152,271 153,064 153,064 152,576 0204 42 30 239,283 240,529 240,529 239,762 0204 42 50 282,789 284,262 284,262 283,355 0204 42 90 282,789 284,262 284,262 283,355 0204 43 00 395,905 397,967 397,967 396,696 0204 50 51 217,530 218,663 218,663 217,965 0204 50 53 152,271 153,064 153,064 152,576 0204 50 55 239,283 240,529 240,529 239,762 0204 50 59 282,789 284,262 284,262 283,355 0204 50 71 282,789 284,262 284,262 283,355 0204 50 79 395,905 397,967 397,967 396,696 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.